DETAILED ACTION

Claim status

This action is in response to applicant filed on 08/12/2022.
Claims 1, 2, 7 and 8 have been amended.
 Claims 1-12 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino et al. (US 2012/0299716) in view of Matsumoto et al. (US 2007/0257783)

Regarding claim 1: Yoshino disclose a notification device which performs a notification to an outside of a host vehicle, comprising: 
a travel state detection unit configured to detect a traveling state of the host vehicle (Fig. 1, item 2 and 13)
a first output unit (Fig. 1, item 1) configured to output a first sound to an outside of the host vehicle indicating that the host vehicle is in a stoppage mode when the host vehicle is in the stoppage mode based on the traveling state detected by the traveling state detection unit (¶0076); and 
a second output unit (Fig. 1, item 1) configured to output a second sound indicating that a target person in a vicinity of the host vehicle is recognized (¶0028).
Yoshino does not explicitly disclose a second output unit configured to output a second sound to an outside of the host vehicle indicating that a target person in a vicinity of the host vehicle is recognized when the host vehicle is in the stoppage mode based on the traveling state detected by the traveling state detection unit.
In analogous art regarding vehicle sound alarms, Matsumoto disclose a vehicle comprising a second output unit configured to output a second sound to an outside of the host vehicle indicating that a target person in a vicinity of the host vehicle is recognized when the host vehicle is in the stoppage mode based on the traveling state detected by the traveling state detection unit. (Fig. 3, ¶0228-0238 and claim 18).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of a vehicle comprising a second output unit configured to output a second sound to an outside of the host vehicle indicating that a target person in a vicinity of the host vehicle is recognized when the host vehicle is in the stoppage mode based on the traveling state detected by the traveling state detection unit, in view of the teachings of Matsumoto, to the vehicle of Yoshino. The motivation is to alert the pedestrian of a particular traveling state hence promoting safety.

Regarding claim 5: The combination of Yoshino and Matsumoto disclose the notification device according to claim 1, wherein a scale of the second sound is changed while the second sound is being output (Matsumoto: ¶0028).

Regarding claim 6: The combination of Yoshino and Matsumoto disclose the notification device according to claim 1, wherein the second sound is output after the first sound is output (Yoshino: Fig. 3).

Regarding claims 7 and 11-12: Claims 7 and 11-12 recite a method with the functional limitation of claim 1 and 5-6 and therefore is rejected for the same reasons of claims 7 and 11-12.

Allowable Subject Matter
Claims 2-4 and 8-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/            Primary Examiner, Art Unit 2689